   Case 1:15-cr-00213-SJ Document 97 Filed 10/12/18 Page 1 of 7 PageID #: 625



UNITED STATES DISTRICT COURT                                           (Hon. Sterling Johnson, Jr.)
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X

UNITED STATES OF AMERICA                                              DEFENDANT SIDDIQUI’S
                                                                      SUPPLEMENTAL
-against-                                                             SUBMISSOIN

NOELLE VELENTZAS and ASIA SIDDIQUI,

                                   Defendants.                                1:15-cr-00213-SJ

---------------------------------------------------------------X

        Per this Honorable Court’s direction, the defendant, Asia Siddiqui, through counsel,

submits supplemental briefing on the on the issue of whether her questioning by FBI agents at

LaGuardia Airport regarding her suspected contacts with known terrorists, and regarding a

publication in an internet magazine allegedly espousing support for terrorism prior to her travel

to Canada, fell within recognized administrative functions of protections of border integrity that

do not require officials to advise a entrant of their Miranda rights. Ms. Siddiqui specifically

provides authority for the significance of status as a U.S. citizen as opposed to status as an alien

in determining whether the line of questioning objectively related to protection of border

integrity.


                                                 Background

        After being secondarily detained in Canada for approximately two hours by U.S.

Customs and Border Protection agents while her luggage, phone, laptop, and purse were

searched, and after being questioned about travel to Canada, Ms. Siddiqui was again detained for

further questioning when she landed at LaGuardia by agents of the FBI. The questioning

occurred in a windowless conference room with the door closed, blocked by a law enforcement

agent, and in the presence of seven persons - all of whom Ms. Siddiqui believed to be law


                                                        1
    Case 1:15-cr-00213-SJ Document 97 Filed 10/12/18 Page 2 of 7 PageID #: 626



enforcement agents. At the inception of her questioning, Ms. Siddiqui was informed by the

agents that it was a crime to lie to the FBI. She was not, however, advised of her Miranda rights,

nor was she told that her participation in the interrogation was voluntary. The focus of the

subsequent questioning was on Ms. Siddiqui’s contacts with individuals with ties to terrorism

and whether she had published materials related to Jihad in a forum connected with terrorism.

The questions were aggressive and issued in a demanding and confrontational tone. During the

questioning, Ms. Siddiqui did not feel that she could leave and, was in fact, not free to leave.1


        During oral argument before this Court on September 27, 2018, the government argued

that these facts did not require the agents to advise Ms. Siddique of her Miranda rights because

questioning Ms. Siddiqui about her ties to terrorism objectively is related to a border function

furthering “national self-protection” by preventing terrorists from entering the country. The

defense argued that facts did not raise legitimate border integrity issues because Ms. Siddiqui

was a U.S. citizen and therefore, unlike an alien, entitled to admission regardless of past

associations with terrorism. Accordingly, the questioning was objectively for a criminal

purpose. This Honorable Court requested authority from counsel on this point and authorized

further briefing.


                                     Authority and Argument


        The leading case dealing with terrorism concerns and border stops in the Second Circuit

is Tabbaa v. Chertoff, 509 F.3d 89 (2d Cir. 2007). In Tabbaa, the plaintiffs, U.S. citizens

professing Muslim faith, alleged that they had been detained for five hours, their car was




1
 Persons detained at the border are not free to leave. See United States v. FNU LNU, 653 F.3d 144, 153-
54 (2d Cir. 2011).
                                                   2
    Case 1:15-cr-00213-SJ Document 97 Filed 10/12/18 Page 3 of 7 PageID #: 627



searched, and they were finger printed at the U.S. border by U.S. Customs and Border Protection

officers after they came back from attending a religious conference in Canada.2 Id. at 92. The

plaintiffs’ sought relief from the officers’ actions as an unreasonable search and seizure in

violation of the Fourth Amendment, and/or an undue infringement of their religious practices in

violation of the First Amendment and the Religious Freedom Restoration Act (RFRA). In

upholding the dismissal of the plaintiffs’ Fourth Amendment claims, the Court focused on the

length of the detention and the intrusiveness of the search rather than underlying reasons for the

officials’ actions. Id. at 100-101. The Court also upheld the dismissal of the plaintiffs’ First

Amendment and RFRA claims finding that the burden on the plaintiffs’ freedom was justified by

the government’s interest in preventing terrorism.

        The reasoning in Tabbaa, however, does not extend to permit questioning without

Miranda in the present case. “[W]hether a stop was permitted under [Fourth Amendment

Doctrine] is irrelevant to the Miranda analysis.” FNU LNU, 653 F.3d at 149 (2d Cir. 2011)

(citing United States v. Ali, 68 F.3d 1468, 1473 (2d Cir. 1995). Likewise, the Tabbaa Court’s

finding that the government’s interest in preventing terrorism was a legitimate reason for

burdening the plaintiff’s religious practices does not aid in the analysis of whether Miranda was

required in this case. In determining whether or not Miranda was required, a court is directed

not to consider whether the interest of the government is legitimate, but whether, under the

circumstances, the questioning objectively served an administrative or criminal purpose. FNU

LNU, 653 F.3d at 153, 154.

        In Ms. Siddiqui’s case, the answer to this question is found not in the subject matter, but

in her status as a U.S. Citizen. Congress may condition the admission of aliens on the basis “that


2
 Security officials believed the conference had included radical speakers with links to terrorist
organizations or promoted terrorism as religiously acceptable.
                                                     3
  Case 1:15-cr-00213-SJ Document 97 Filed 10/12/18 Page 4 of 7 PageID #: 628



they will submit to reasonable questioning.” United States v. Brignoni-Ponce, 422 U.S. 873, 884,

95 S. Ct. 2574, 2581 (1975)(citing Kleindienst v. Mandel, 408 U.S. 753, 765-767 (1972). In that

capacity, Congress has conditioned an alien admission to an absence of past association or

endorsement of terrorism. Specifically, 8 U.S.C.S. § 1182(a)(3)(B)(VII) prohibits the admission

of “[I]n general, any alien who endorses or espouses terrorist activity or persuades others to

endorse or espouse terrorist activity or support a terrorist organization.” Thus, an alien seeking

entrance at the United States border would reasonably expect to be questioned about past

associations with terrorists, as such questioning objectively furthers the administrative function

of admission.

       There is a “distinction [however] between the use of the immigration process to regulate

the admission and removal of aliens, a legitimate exercise of the power of the political branch of

government, and the use of that process to detain and remove citizens, an unauthorized exercise

of political branch power.” Lyttle v. United States, 867 F. Supp. 2d 1256, 1278 (M.D. Ga. 2012),

(Emphasis added). Unlike an alien, a U.S. citizen is entitled, inter alia, “to the absolute right to

enter [the United States] borders.” Nguyen v. INS, 533 US 53, 67 (2001), (Emphasis added). In

short, where a U.S. citizen is concerned, preserving the integrity of the border against the

admission of unauthorized person is accomplished by ensuring that the individual is in fact a

U.S. citizen. Once that is done, no further enquiry is required to ensure the integrity of the

border because a U.S citizen has an absolute right to entry. Here, there was no question as to

Ms. Siddiqui’s identity as a U.S. citizen, thus she was entitled to enter the United States

regardless of past associations with terrorists or past endorsement of terrorism. While an alien

objectively would expect to be questioned about past associations with terrorism, a U.S. citizen

would not expect the same questioning because of the distinction between the government’s



                                                  4
    Case 1:15-cr-00213-SJ Document 97 Filed 10/12/18 Page 5 of 7 PageID #: 629



legitimate use of its plenary authority to deny admittance to an alien on these grounds, but not its

authority to deny the same to a U.S. citizen.

       Indeed, the government admits that it could not deny Ms. Siddiqui admission, but it

claims instead that the questions nevertheless objectively fell within the security interest to

protect against terrorist attack. The government’s claim ignores the bedrock principal that border

exceptions are not based on general safety concerns, but instead “reflect longstanding concern

for the protection of the integrity of the border.” United States v. Montoya De Hernandez, 473

U.S. 531, 538, 105 S. Ct. 3304, 3309 (1985), (emphasis added). To protect this

integrity ”[t]ravelers may be so stopped in crossing an international boundary because of

national self-protection reasonably requiring one entering the country to identify himself as

entitled to come in, and his belongings as effects which may be lawfully brought in." Almeida-

Sanchez v. United States, 413 U.S. 266, 272, 93 S. Ct. 2535, 2539 (1973), (emphasis added). As

explained above, the questions here do not go to Ms. Siddiqui admissibility, indeed they do not

go to anyone’s admissibility. Of the three people she was questioned about, two of the

individuals, Afia Siddiqui, and Tarek Mahanna, are imprisoned in the U.S., and a third, Samir

Khan, was deceased.3 Consequently, none of the questions related to the protection of the

integrity of the border. Indeed, the government admitted as much at oral argument when they

agreed that there was no question as to Ms. Siddiqui’s admissibility into the United States.

       Instead, what the FBI’s questions objectively related to is not protecting the integrity of

the border from the entrance an unauthorized person (e.g. a foreign terrorist), but rather the


3
 Travis Andersen, Tarek Mehanna challenging conviction for helping Al Qaeda, Boston Globe (July 25,
2018), https://www.bostonglobe.com/metro/2018/07/25/tarek-mehanna-challenging-conviction-for-
helping-qaeda/EhIasqEv5oZdv52NyGU9eK/story.html#comments; Mark Mazzetti, Eric Schmitt, and
Robert F. Worth, Two-Year Manhunt Led to Killing of Awlaki in Yemen, The New York Times (Sept. 30,
2011), https://nyti.ms/2lp10l0; C.J. Hughes, Pakistani Scientist Found Guilty of Shootings, The New
York Times (Feb. 3, 2010), https://nyti.ms/2LfWdLI.
                                                  5
  Case 1:15-cr-00213-SJ Document 97 Filed 10/12/18 Page 6 of 7 PageID #: 630



ongoing criminal investigation of Ms. Siddiqui as a suspected terrorist. This fact is borne out not

only by the content of the questions, but the objective circumstances of the questioning. The

questioning clearly arose out of the existence of a criminal investigation against Ms. Siddiqui

instituted prior to her presentment at the border. None of the correspondence Ms. Siddiqui was

questioned about was in her possession, and none of the individuals about whom she was

questioned were traveling with her. Consequently, neither the search of her belongings nor the

nature of her travel gave rise to the questions, thereby leading a reasonable person to objectively

believe that the questioning related to a criminal investigation rather than to the entry into the

United States. Finally, the fact that the questioning was conducted by FBI agents as opposed to

customs agents also supports the objective conclusion that the questioning was not routine but

instead related to criminal conduct. See United States v. Long Tong Kiam, 432 F.3d 524, 530-31

(3d Cir. 2006).

                                            Conclusion


       The government’s contention that the questioning of Ms. Siddiqui fell within a legitimate

function of border integrity which an objective person in Ms. Siddiqui’s position would

reasonably expect, is without merit with respect to a U.S. citizen like Ms. Siddiqui. The purpose

of Ms. Siddiqui’s questioning by the FBI agents is plain, it was for a criminal investigative

purpose. While protection of the border allows the government to detain and search the

possessions of any persons seeking to enter the U.S., including a U.S. citizen suspected of

terrorism, the government may only deny admission of that person if they are an alien.

Preventing U.S. citizens from committing acts of terrorism in the United States is a law

enforcement function. As such, under the case law of the U.S. Supreme Court, the Second




                                                  6
  Case 1:15-cr-00213-SJ Document 97 Filed 10/12/18 Page 7 of 7 PageID #: 631



Circuit, and this Court, the FBI was not permitted to interrogate Ms. Siddiqui at the border

without first advising her of her Miranda rights.

       Respectfully submitted this 12th day of October, 2018.


                                                              By: /s/ Charles Swift
                                                              Charles D. Swift,
                                                              Pro Hac Attorney for ASIA SIDDIQUI
                                                              833 – E. Arapaho Rd., Suite 102
                                                              Richardson, TX 75081
                                                              (972) 914-2507
                                                              cswift@clcma.org




                               CERTIFICATE OF SERVICE


        The undersigned certifies that a true and correct copy of defendant Siddiqui’s
 Supplemental Submission was electronically filed and served on the Court’s electronic filing
 system:

        DATED this 12thh day of October, 2018.


                                                               /s/ Charles D. Swift
                                                        Charles D. Swift
                                                        Pro Hac Attorney for Asia Siddiqui
                                                        833 – E. Arapaho Rd., Ste. 102
                                                        Richardson, TX 75081
                                                        Tel: (972) 914-2507
                                                        Fax: (972) 692-7454
                                                        cswift@clcma.org




                                                    7
